Citation Nr: 0714616	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  00-16 251	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada

THE ISSUES

1.  Entitlement to an effective date earlier than October 15, 
1997, for the grant of service connection for schizophrenia.  

2.  Entitlement to an effective date earlier than March 22, 
1999, for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June to October 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In September 2000 the veteran testified at a videoconference 
hearing with RO personnel.  

The Board remanded this case to the RO in October 2002, after 
which the veteran testified at another hearing in February 
2003, this time before a Veterans Law Judge (VLJ) of the 
Board sitting at the RO in Las Vegas.  The VLJ signing this 
decision presided over that hearing.  

In a June 2003 decision the Board denied an earlier effective 
date for the TDIU.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) - which, pursuant to a Joint Motion, entered an 
Order in December 2004 vacating that decision and remanding 
the case to the Board for further development and 
readjudication in compliance with directives specified.  

The veteran did not appear for an additional hearing before 
the Board scheduled for April 2005.  In a letter later that 
month his attorney explained the absence was due to medical 
and other reasons.  So a brief was submitted in "lieu of a 
formal hearing."  

The Board remanded this case in May 2005 for additional 
development of the evidence and so the Appeals Management 
Center (AMC) could adjudicate the inextricably intertwined 
issue of entitlement to an earlier effective date for service 
connection for schizophrenia.  The requested actions having 
been completed, the case is now ready for final appellate 
consideration.  

On a VA Form 9, received in August 2006, the veteran 
indicated he wanted a hearing before the Board.  
Subsequently, he indicated that he wanted a videoconference 
hearing in lieu of an in-person hearing at the RO.  
A videoconference hearing was scheduled for January 2007, but 
he did not report for the scheduled hearing.  He has not 
provided good cause for his failure to appear and has not 
requested to reschedule the hearing.  Accordingly, the Board 
will review his appeal as if he withdrew his hearing request.  
See 38 C.F.R. §§ 20.702(d), 20.704(d) (2006).  

Regrettably, the Board must again remand the claim for an 
earlier effective date for the TDIU.  However, the Board will 
go ahead and decide the claim for an earlier effective date 
for the grant of service connection for schizophrenia.


FINDINGS OF FACT

1.  A rating decision in February 1999 granted service 
connection for schizophrenia, paranoid type, retroactively 
effective from October 15, 1997.  

2.  Service connection for a psychiatric disorder had been 
denied on several prior occasions, most recently by a rating 
decision in August 1994.  The veteran was notified of that 
1994 decision and apprised of his procedural and appellate 
rights, and he did not file a notice of disagreement (NOD) 
within one year of that notice, in response, to initiate an 
appeal.  

3.  The veteran filed an application to reopen his service 
connection claim on May 21, 1996.  

4.  The veteran had schizophrenia for many years prior to May 
21, 1996.  




CONCLUSION OF LAW

The criteria are met for the assignment of an earlier 
effective date of May 21, 1996, for the grant of service 
connection for paranoid-type schizophrenia.  
38 U.S.C.A. §§ 5107(b), 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants in developing their 
claims.

Since the Board is granting the veteran's claim for an 
earlier effective date back to the point in time requested, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even were the Board to assume for the sake of 
argument there has not been, this is inconsequential and 
therefore, at most, harmless error.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 576 (2006); and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006)

Analysis

The December 2004 Joint Motion identified essentially two 
deficiencies in the Board's prior June 2003 decision.  Both 
of the deficiencies pertained primarily to the issue 
concerning an earlier effective date for the assignment of a 
TDIU.  First, it was noted that records of the Social 
Security Administration (SSA) needed to be obtained; and 
pursuant to the Board's May 2005 remand, those records are 
now in the claims file.  Second, the Joint Motion found 
insufficient the Board's statement of reasons or bases for 
denying an earlier effective date for the TDIU.


Because appellate consideration of the TDIU issue is being 
deferred, that latter defect will be addressed in a later 
Board decision, should such a decision be necessary.  

In general, the effective date for a grant of service 
connection after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii).  

The record shows the veteran first applied for service 
connection for an acquired psychiatric disorder (which he 
described as "nerves") shortly after his separation from 
service in 1978.  A rating decision in April 1979 denied 
service connection for a nervous disorder on the basis that 
the schizophrenia that was diagnosed during his relatively 
brief period of service (from June to October 1978) pre-
existed service and was not aggravated by service beyond the 
natural progression of the condition.  The veteran filed a 
notice of disagreement (NOD) with that decision and a 
statement of the case (SOC) was mailed to him in December 
1979.  But no further communication was received from him 
until June 1982, when he submitted a formal application form 
for service connection for schizophrenia.  In November 1982, 
the RO notified him that the prior determination was final 
and binding on him, inasmuch as he did not perfect his 
previous appeal within one year of the April 1979 notice.  
The April 1982 letter also advised him that in order to 
reopen his claim he needed to submit new and material 
evidence - i.e., evidence showing his pre-existing nervous 
condition was made worse by his active military service.  

In October 1982, the veteran submitted additional medical 
evidence in support of his claim, and the RO notified him in 
December 1982 that the evidence did not warrant a change in 
the previous determination, in that it did not show that his 
nervous condition was incurred in or aggravated by service.  
In June 1983, communication was received from him wherein he 
disagreed with that decision and the RO provided him an SOC 
in September 1983.  But again, no communication that could 
reasonably be construed as a substantive appeal (VA Form 9 or 
equivalent) was received within one year of the mailing of 
that December 1982 notice letter.  

After the veteran submitted additional medical and lay 
evidence, a rating decision in May 1989 again found that he 
had not presented new and material evidence to reopen his 
claim for service connection for a nervous condition.  He was 
notified of that determination and did not file a NOD.  A 
rating decision in August 1994 similarly denied his claim.  
After he was notified, he did not file a NOD within one year 
to initiate an appeal of that decision.  

On May 21, 1996, communication was received from the veteran 
indicating his wish to reopen his service connection claim.  
The RO wrote him in May 1996, again advising him that his 
claim was not reopened because the previous decisions were 
final and binding and he had not submitted any new and 
material evidence.  He wrote again in June 1996, advising the 
RO of the various hospitals and clinics where he had been 
treated, along with the approximate dates of the treatment at 
each facility.  The RO wrote him in June 1996 that the 
information he had provided was not specific enough for 
another search for records.  Communication was received from 
him in July 1996 wherein he clearly expressed his 
disagreement with the RO's decision and his desire to appeal 
the decision.  

The RO further denied the veteran's claim by way of letters 
in August 1996, February 1997, March 1997, and April 1997.  
After he wrote again on October 15, 1997, and after 
additional VA treatment records were received, a rating 
decision in June 1998 again determined that new and material 
evidence had not been presented to reopen his claim and he 
again submitted an NOD in July 1998, initiating an appeal of 
that June 1998 decision.  Subsequently, a rating decision in 
February 1999 granted service connection for paranoid-type 
schizophrenia, retroactively effective from October 15, 1997 
- the date of receipt of the veteran's application to reopen 
his claim that was identified by the RO - and a 10 percent 
rating was assigned for the disability, also effective from 
that date.  

However, the Board finds that the earlier communication that 
was received from the veteran in July 1996 constituted an NOD 
in response to the RO's May 1996 denial of his application to 
reopen his service connection claim, thereby initiating an 
appeal of that determination.  38 C.F.R. §§ 20.200, 20.201 
(2006).  


That appeal remained active until the RO provided the veteran 
an SOC, which was not until September 1998.  See 38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  He later filed a timely 
substantive appeal in October 1998 to complete the necessary 
steps for the Board hearing his case.  38 U.S.C.A. §§ 20.200, 
20.302(b)(1) (2006).  

Although the issue on appeal, concerning the effective date 
for the grant of service connection for schizophrenia, arose 
following a rating decision in February 1999, the overall 
appeal relates back to the veteran's application to reopen 
his service connection claim - that is, to his communication 
received on May 21, 1996.  

As indicated, the effective date for a grant of service 
connection after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  Here, service connection for a 
psychiatric disorder was previously denied several times and 
the veteran was properly notified of each of those 
determinations.  While he did initiate an appeal of two prior 
decisions, he did not perfect his appeal of either of those 
determinations.  38 C.F.R. § 20.200 (an appeal to the Board 
consist of a timely filed NOD and, after receipt of a SOC, 
a timely filed substantive appeal (VA Form 9 or equivalent)  
He did not file an NOD to any of the other decisions.  
Therefore, each of those previous decisions became final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  So the 
effective date to be assigned for the grant of service 
connection for schizophrenia cannot be earlier than the date 
of receipt of his application to reopen his claim.  The Court 
has specifically held that, where a prior unappealed decision 
consequently became final and binding on the veteran, the 
effective date of his eventual subsequent award of service 
connection is the date of receipt of his reopened claim - 
not the date of receipt of his original claim.  See Sears v. 
Principi, 16 Vet App 244 (2002); Melton v. West, 13 Vet App 
442 (2000).



The medical and other evidence in this case clearly shows the 
veteran had schizophrenia for many years prior to filing his 
May 1996 application to reopen his claim.  Hence, the date of 
receipt of his new claim is the earliest date that can be 
assigned for the grant of service connection for 
schizophrenia.  Therefore, affording him the benefit of 
doubt, the Board concludes that the proper effective date for 
the grant of service connection for his schizophrenia is May 
21, 1996, the date of receipt of his application to reopen 
his claim.  38 U.S.C.A. §§ 5107(b), 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii).  

Although the veteran testified at a personal hearing at the 
RO in September 2000 and at a personal hearing before the 
Board at the RO in February 2003, his testimony at both 
hearings concerned only the issue of whether he was entitled 
to an earlier effective date for the assignment of his TDIU; 
there was no testimony concerning whether he also was 
entitled to an earlier effective date for the grant of 
service connection for schizophrenia.


ORDER

An earlier effective date of May 21, 1996, is assigned for 
the grant of service connection for paranoid-type 
schizophrenia, subject to the laws and regulations governing 
the payment of VA compensation.  


REMAND

Inasmuch as the Board has herein assigned an earlier 
effective date of May 21, 1996, for the grant of service 
connection for schizophrenia, it would be premature and 
prejudicial to also proceed with appellate consideration of 
the veteran's other claim for an effective date earlier than 
March 22, 1999, for his TDIU without first affording the RO 
(or, in this case, the AMC) the opportunity to evaluate his 
schizophrenia during the expanded period and to consider the 
TDIU issue in that light.

The TDIU issue remains inextricably intertwined with the 
underlying rating for the schizophrenia.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, appellate consideration of the 
issue concerning an effective date earlier than March 22, 
1999, for the TDIU must be deferred, pending further 
adjudication regarding the rating to be assigned for the 
veteran's service-connected schizophrenia.

Accordingly, this case is remanded to the AMC once more for 
the following development and consideration:  

Following further adjudication to 
evaluate the veteran's service-connected 
schizophrenia, re-adjudicate the issue 
concerning whether he is entitled to an 
effective date earlier than March 22, 
1999, for his TDIU.  If this claim is not 
granted to his satisfaction, send him and 
his representative an SSOC and give them 
an opportunity to respond to it before 
returning this case to the Board for 
further appellate consideration.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


